ORDER

PER CURIAM:
AND NOW, this 21st day of January, 1994, Martin Luther Polite having been stricken from the rolls of those authorized *587to practice law in Georgia by Order of the Supreme Court of Georgia dated May 17, 1993; the said Martin Luther Polite having been directed on September 8, 1993, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Martin Luther Polite is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.